Citation Nr: 1530713	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-31 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral metatarsalgia of the feet.

2.  Entitlement to a compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to July 1977, with additional service in the National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Winston-Salem, North Carolina RO.  In February 2011, a formal hearing was held before a Decision Review Officer at the RO.  In July 2014, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are in the claims file.  In October 2014, the Board remanded the matters for additional development.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's bilateral metatarsalgia of the feet has been manifested by pain and the use of orthotics; functional impairment or other findings which approximate a moderate or moderately severe foot injury has not been shown.

2.  There is no competent evidence (audiometry) showing that the Veteran's hearing acuity has at any time been worse than Level II in either ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral metatarsalgia of the feet have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5279, 5284 (2014).

2.  The criteria for a compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, 4.86, Code 6100 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  As the August 2009 rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards regarding bilateral metatarsalgia and bilateral hearing loss, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  A February 2015 supplemental SOC readjudicated the matter after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, during the July 2014 Travel Board hearing the undersigned advised the Veteran of what is still needed to substantiate the claims (evidence of increased severity of the disabilities at issue); the Veteran's testimony reflects that he is aware of what remains needed to substantiate his claims.

The Veteran's pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in May 2009, June 2009, March 2011, April 2011, and December 2014 (pursuant to the Board's remand).  As will be discussed in greater detail below, the Board finds these examinations and reports to be adequate, as they included a thorough review of the Veteran's medical history, physical/audiological examinations citing all pertinent findings, and medical opinions with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Bilateral metatarsalgia of the feet

The Veteran's bilateral metatarsalgia of the feet has been rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Code 5279.  Under Code 5279, a 10 percent rating is warranted for both unilateral and bilateral anterior metatarsalgia (Morton's disease).  As this is the maximum (and only) rating available under Code 5279, the Board will consider whether the Veteran warrants a higher rating under any other diagnostic codes for the foot.  38 C.F.R. § 4.71a. 

Under Code 5284, a 10 percent rating is warranted for other foot injuries that are moderate.  Other foot injuries that are moderately severe or severe are assigned a 20 percent or 30 percent rating, respectively.  The notes to Code 5284 state that a 40 percent rating will be assigned when there is actual loss of use of the foot.  38 C.F.R. § 4.71a. 

The words "slight", "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

On May 2009 VA examination, the Veteran reported he was seen on occasion for foot pain in service.  He reported continuing foot pain and stated that he had some discomfort all the time.  He was not being treated for a foot condition.  He reported worsened pain with prolonged standing and walking.  He did not have any stiffness, swelling, heat, or redness.  His symptoms improved with rest but the pain returned as soon as he got up and was weight bearing again.  He had pain in the mornings with getting out of bed at the time of his first steps, but the pain did not improve after being on his feet for a while.  His symptoms were more or less chronic and did not flare up.  He used no crutch, brace, or cane.  He had used some shoe inserts he had bought over the counter but took no medication.  He reported that he worked daily and did not miss time from work due to his foot symptoms.  He was able to stand for 30 minutes but had increasing pain.  He could walk for a quarter-mile but had pain and had to stop to rest.

On physical examination, the Veteran's feet appeared normal.  He could move both great toes at the metatarsophalangeal joint.  There was pain with dorsiflexion of both feet at the dorsum of the foot at the ankle joints.  There was no pain with plantar flexion.  He was able to slowly do repetitive movement with dorsiflexion and plantar flexion but complained of pain.  His gait was slow short steps.  There were no callosities, breakdown, or unusual shoe wear pattern.  His posture was normal and there were no skin or vascular changes.  There were no signs of hammertoes, high arches, clawfoot, or other deformities.  There was no flatfoot but there were decreased arches with full weight bearing; however, he did not have actual complete pes planus.  There was a mild valgus deviation at the ankles with full weight bearing.  There was no hallux valgus.  The diagnosis was bilateral metatarsalgia.

Based on these results, the August 2009 rating decision on appeal granted the Veteran service connection for metatarsalgia of the feet, rated 0 percent, effective January 14, 2009 (the date the claim for service connection was received).

A June 2010 rating decision granted an increased, 10 percent, initial rating for the Veteran's metatarsalgia of the feet, again effective January 14, 2009.

An August 2010 VA treatment record noted that the Veteran reported pain over the inside of the arch of the left foot that was getting worse over time.  Decreased medial arch height was noted to both feet with pain on palpation over the medial aspect of the talo-navicular joint.  In November 2010, the Veteran was issued custom molded orthotics.  

On March 2011 VA examination, the Veteran reported that his feet hurt.  He had tried inserts, which helped a little bit.  He had had no other treatment on his feet.  He took meloxicam and hydrocodone which occasionally helped.  He could stand for five minutes and walk for one minute; standing or walking for longer made him feel worse, as did getting up and down from a chair.  His symptoms were improved with rest and elevation; his symptoms were constant and he denied any flare.  He had difficulty putting on his shoes and socks due to foot pain.  He reported that he had not missed any days of work due to foot pain in the previous year.

On physical examination, the Veteran could wiggle his toes but he complained of pain in the left second and third toes on motion.  At his metatarsophalangeal joint, he had from 0 to 20 degrees of plantar flexion and from 0 to 0 degrees of dorsiflexion bilaterally in the second and third metatarsophalangeal joints.  There was pain at the end ranges of dorsiflexion and plantar flexion but no change with repetition.  He had bilateral ankle edema but no foot edema; the ankle edema was long-standing and he was on diuretics for it.  He walked with a slow gait, putting a bit more weight on his heels than one normally would.  He had bilateral heel calluses.  Peripheral pulses showed grade 1+ dorsalis pedis pulses, and posterior tibial pulses were non-palpable likely secondary to edema.  Bilateral tinea pedis was noted along the medial aspect of the feet.  He did not have hammer toes.  He had bilateral flat feet, both weightbearing and non-weightbearing.  The right Achilles tendon was tender on palpation, though the left was not.  He had a mild amount of midfoot malalignment bilaterally which was correctable.  There was no forefoot malalignment or hallux valgus. He had active motion at the first metatarsophalangeal joint.  He was tender to palpation on the right foot under all five metatarsal heads, the lateral midfoot, the medial heel, and the Achilles tendon.  On the left foot, he was tender under the second through fifth metatarsal heads and the medial heel.  He was diffusely tender on the dorsum of both feet bilaterally.  X-rays of the left foot from July 2010 showed mild degenerative spurring involving the dorsal midfoot, and new X-rays of the right foot revealed pes planus, hammertoes, plantar spur, and radiopaque foreign body in the fifth toe.  The impressions included bilateral pes planus, bilateral metatarsalgia, bilateral plantar fasciitis, mild bilateral tinea pedis, and left foot degenerative joint disease.

At the July 2014 Board hearing, the Veteran testified that his feet hurt even with the use of VA-issued orthotic inserts.  He testified that he has pain and swelling in the feet, the pain is worse when he first starts walking, and a lot of walking causes the swelling.

On December 2014 VA examination, the Veteran reported that his foot pain has progressed over the years, stating that he has some discomfort all the time.  He reported that pain was worse with prolonged standing or walking; he reported no stiffness, swelling, heat, or redness.  His symptoms improved some with rest, but as soon as he would get up and start weight bearing, he would have pain.  He reported pain in the mornings with getting out of bed at the time of the first step and the pain did not improve after being on his feet for a while.  He did not report that flare-ups impact the function of the feet.  He continued to wear bilateral orthotics.  The examiner noted that the Veteran had gained over 100 pounds since his separation from service in 1977, and podiatry findings showed decreased height of longitudinal arches, with pes planus shown on X-ray.  

On physical examination, the Veteran reported pain on use of the left foot, with pain in both feet accentuated on use.  He reported pain on manipulation of the left foot that was accentuated on manipulation.  There was no indication of swelling on use.  There were no characteristic callouses.  He reported extreme tenderness of the plantar surface of the left foot that was improved by orthopedic appliances.  There was decreased longitudinal arch height of both feet on weight-bearing.  There was no objective evidence of marked deformity of either foot, and there was no marked pronation of either foot.  The weight-bearing line did not fall over or medial to the great toe of either foot.  There was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  There was no inward bowing of the Achilles tendon of either foot.  There was no marked inward displacement or severe spasm of the Achilles tendon on manipulation of either foot.  There was no report of Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries or conditions.  The Veteran was noted to have bilateral metatarsalgia, with pain on palpation at the metatarsal heads of both feet.  There was pain on physical exam of the left foot, and the pain contributed to functional loss; pain was noted on weight bearing to both feet.  Regarding whether there is pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time, the examiner opined that there is functional loss of both feet due to pain with prolonged weight bearing; the examiner found no other functional loss.  The Veteran reported regular use of a cane to steady his gait due to ongoing knee and back pain.  The diagnosis was bilateral metatarsalgia.  The examiner opined that the Veteran's foot condition would adversely impact occupational tasks requiring walking, standing, climbing, and lifting.  Regarding DeLuca criteria, the examiner opined that any effect of flares or repetitive motion would vary from incident to incident in intensity and severity, and these events would occur unobserved by the examiner; the examiner therefore could not determine any increased limitation of motion or increased functional impairment without resort to mere speculation.  

Given the above findings, the Board finds that for the appeal period under consideration, a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected bilateral metatarsalgia of the feet.  The Board again observes that a 10 percent rating is the maximum allowable under Code 5279, and that a higher rating cannot be assigned under this diagnostic code.  Therefore, the Board has considered alternative diagnostic codes to determine whether this service-connected disability warrants a higher rating.

In doing so, the Board finds that higher disability ratings are not warranted under any other diagnostic codes relevant to the metatarsalgia of the feet.  Specifically, there is no objective evidence of a moderate foot injury that is attributable to the Veteran's bilateral metatarsalgia of the feet, which would warrant a separate 10 percent rating for each foot under Code 5284.  There is also no objective evidence that, when considered bilaterally, the Veteran's metatarsalgia of the feet would be analogous to a moderately severe other foot injury.  In this regard, the Board notes that the Veteran's service-connected disability involves only the metatarsalgia of the feet and is thus not comparable to a moderate or moderately severe foot injury.  The Board finds that the evidence of records reveals that the symptoms associated with the Veteran's disability most closely resemble the symptoms described under the rating criteria described in DC 5279, making that diagnostic code all the more appropriate, and further negating the applicability of the rating criteria for "other foot injuries" under DC 5284.

While not shown to be applicable in this case, the Board further notes that a 10 percent rating is the maximum rating assignable under Codes 5277 (bilateral weak foot), 5280 (unilateral hallux valgus), and 5281 (severe, unilateral hallux rigidus).  See 38 C.F.R. § 4.71a.  The Veteran is not shown to have pes cavus so as to warrant a higher rating under Code 5278, and Code 5171 pertaining to amputation of the great toe is similarly not for application.  See 38 C.F.R. § 4.63.

In reaching the above determination, the Board acknowledges that the objective evidence of record reveals multiple diagnoses related to the foot, including but not limited to hammertoes, right plantar spur, radiopaque foreign body in the right fifth toe, bilateral pes planus, bilateral plantar fasciitis, mild bilateral tinea pedis, and left foot degenerative joint disease.  However, service connection has not been awarded for any of these conditions and there is no indication that these diagnoses are manifestations of the Veteran's service-connected bilateral metatarsalgia of the feet.  Based upon the foregoing, the Board finds that it would be inappropriate to assign a disability rating under Code 5276 (acquired flatfoot) or any diagnostic code other than Code 5279.

The Board has also considered the applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59, in finding that a rating greater than 10 percent is not warranted.  Where, as here, a disability has been rated at the maximum level provided by the diagnostic code under which it is rated, the considerations of DeLuca do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97 (Dec. 12, 1997).  

In any event, a higher disability rating for service-connected bilateral metatarsalgia is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's feet is contemplated in the currently assigned 10 percent rating under DC 5279.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Essentially, the evidence does not support the assignment of higher disability ratings at any time during the pendency of the appeal period under consideration. 

In making this determination, the Board has considered the Veteran's statements that the bilateral metatarsalgia of his feet warrants a higher disability rating.  However, while he is competent to report his symptoms to the extent that they come from his senses, he is not competent to identify a specific level of disability relating to an appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical providers who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with their examinations.  The medical findings, as provided in the examination reports, directly address the criteria under which the Veteran's disability is evaluated, and the Board finds no reason to question their competency or adequacy.

Bilateral hearing loss

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned by combining a level of hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

When there is an exceptional pattern of hearing impairment, the disability may be rated under either Table VI or Table VIA, whichever is more favorable.  38 C.F.R. § 4.86(a)(b).  Each ear will be evaluated separately.  Table VIA may also be used when an examiner certifies that use of speech discrimination scores is inappropriate due to language difficulty, etc.  38 C.F.R. § 4.85.

On June 2009 VA audiological examination, the Veteran reported he did not experience any functional impairment from his bilateral hearing loss.  He was not receiving any treatment for it.  Audiometric testing revealed that puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
40
60
45
50
Left
45
50
50
40

Average puretone thresholds were 48.75 decibels for the right ear and 46.25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  The diagnosis was mild to moderate sensorineural hearing loss bilaterally.  The examiner opined that the effect on the Veteran's usual occupation and his daily activity is moderate.

Based on these results, the August 2009 rating decision on appeal granted the Veteran service connection for bilateral hearing loss, rated 0 percent, effective January 14, 2009 (the date the claim for service connection was received).

On April 2011 VA audiological examination, the Veteran reported difficulty hearing people talk; he asked people to repeat what they say and he was not able to tolerate a lot of noise.  On physical examination, the auricles and external ears were within normal limits.  Audiometric testing revealed that puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
25
35
15
20
Left
25
30
25
25

Average puretone thresholds were 23.75 decibels for the right ear, and 26.25 for the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 88 percent in the left ear.  The diagnosis was objectively mild hearing impairment by VA standards based on speech discrimination scores.  The effect of the condition on the Veteran's usual occupation and daily activity was difficulty understanding speech and directions at home and at work.

On December 2014 VA audiological examination, puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
25
25
25
35
Left
35
40
30
40

The average puretone thresholds were 28 decibels in the right ear and 36 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the each ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss impacts the ordinary conditions of his daily life, including his ability to work, in that he has problems hearing conversation and needs speech to be slow.    

The Board finds the examinations to be adequate for rating purposes, as each was conducted in accordance with regulatory guidelines and included the findings necessary for rating the hearing loss disability.

Applying the results of the June 2009 VA examination to Table VI produces a finding that the Veteran had Level II hearing in the right ear and Level I hearing in the left ear, which under Table VII warrants a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable; consequently Table VIA is not for application.   

Applying the results of the April 2011 VA examination to Table VI produces a finding that the Veteran had Level II hearing acuity in each ear, which under Table VII warrants a 0 percent rating.  Once again, an exceptional pattern of hearing loss was not shown, nor did the examiner indicate that speech recognition scores were unreliable.  Consequently, Table VIA may not be applied.  

Applying the results of the December 2014 VA examination to Table VI produces a finding that the Veteran had Level I hearing acuity in each ear, which under Table VII warrants a 0 percent rating.  There was no exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable.  Consequently, Table VIA is not for application.  

There is no other medical record that provides a basis for rating the Veteran's hearing loss disability.  There is therefore no medical evidence to support a compensable rating at any time.  38 C.F.R. § 3.400.

The Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for his bilateral hearing loss.  Therefore, the appeal in the matter must be denied.

The Board has considered whether referral of either matter on appeal to the Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b) is indicated.  However, the schedular criteria contemplate the findings and associated functional impairment shown; there is no manifestation of either disability that is not encompassed by the schedular criteria.  Pain to the feet and increased impairment of hearing acuity are accounted for by the schedular ratings assigned.  See 38 C.F.R. § 4.1.  Accordingly, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun, supra.  

Finally, the matter of entitlement to a total rating based on individual unemployability due to the disabilities at issue is not raised by the record.  The matter is therefore not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent for bilateral metatarsalgia of the feet is denied.

A compensable rating for bilateral hearing loss is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


